          Case 2:20-cr-00126-APG-VCF Document 118 Filed 09/03/21 Page 1 of 1




 1
 2
 3                             UNITED STATES DISTRICT COURT
 4                                     DISTRICT OF NEVADA
 5
     UNITED STATES OF AMERICA
 6                                                            Case No.: 2:20-cr-00126-APG-VCF
            Plaintiff,
 7                                                                         Order
     v.
 8                                                                    [Docket No. 117]
 9   DEVARIAN HAYNES,
10          Defendant.
11         Pending before the Court is Defendant’s motion to appear by videoconference. Docket
12 No. 117. Defendant asks the Court for the ability to appear by videoconference at his initial
13 appearance on a petition alleging he violated conditions of pretrial release, on September 8, 2021.
14 Defendant submits that he was arrested in Harris County, Texas on an alleged violation of the same
15 conditions being discussed in the hearing on September 8, 2021. Docket 117 at 2. Defendant
16 submits that pursuant to his arrest in Texas, he was released on a pretrial condition of home
17 incarceration at his father’s house in Texas.        Id.   Defendant further submits that financial
18 difficulties and family illness make it impossible for him to be appropriately accompanied to
19 Nevada for in-person attendance at this hearing. Id. at 3-4.
20         For good cause shown, the Court GRANTS Defendant’s motion. Docket No. 117. Mr.
21 Haynes shall appear via video conference for his initial appearance on September 8, 2021 at 2:30
22 PM. No later than September 7, 2021, counsel must contact Ari Caytuero, the undersigned’s
23 Courtroom Administrator, to make the necessary arrangements.
24         IT IS SO ORDERED.
25         Dated: September 3, 2021
26                                                                ______________________________
                                                                  Nancy J. Koppe
27                                                                United States Magistrate Judge
28

                                                    1
